PER CURIAM.
Strong Portfolio Holdings, LLC, appeals two final orders on its supplemental motion to intervene and vacate the final judgment of foreclosure and cancel sale. We reverse and remand for further proceedings.
Two different trial judges entered conflicting orders on Strong Portfolio's supplemental motion to intervene. The original trial judge considered the matter at a hearing, took it under advisement, and ordered the parties to submit memoranda of law. While the matter was under advisement, the original trial judge was transferred to a different division. Nonetheless, shortly thereafter, the original trial judge entered an order indicating an evidentiary hearing was necessary on Strong Portfolio's *1007supplemental motion to intervene. The next day, not realizing that the original trial judge had entered an order setting the matter for an evidentiary hearing, the trial judge now assigned to the case denied the supplemental motion to intervene. Before the trial court could sort out the matter, Strong Portfolio filed its notice of appeal in order to preserve its appellate rights.
It is clear that the orders are in conflict. Hence, we reverse both orders and remand the cause with instructions for the trial court to resolve the conflict. In doing so, we express no opinion on the merits of the underlying dispute.
REVERSED and REMANDED.
ORFINGER, TORPY and EVANDER, JJ., concur.